HOUGH, Circuit Judge
(concurring). That plaintiff has not proved “the fraudulent and unconscionable agreement” adverted to in the opinion of WARD, J., I agree. There was no definite plan or meeting of minds, except that which customarily springs from matrimony — i. e., an agreement to work together.
In 1906 the husband was deep in debt and determined not to pay, wherefore the common American habit of keeping whatever flowed into the family coffer in the husband’s name was deliberately changed for the plan of keeping everything in the wife’s name. But the hus*18band transferred nothing to his wife, because he then had nothing worth mentioning to transfer.
The evidence shows only the practice, so well known in this country, of the man “doing business in his wife’s name,” i. e., making the wife owner of the fruits of the debtor husband’s labor, in consideration of support and protection. To be sure the measure of support is usually (as here) what the husband takes, and the protection is only required (as here) against old creditors, but the plan is as yet, I think, lawful in this country.
We cannot treat husband 'and wife (as such) as partners, and permit the creditors of one to demand an accounting; and rarely does the married pair enter into that formal relation, for to do so (assuming its possibility) would usually defeat the avowed object of both, which is to shield the husband behind the wife. This may, I think, be done as to earnings after the shield is erected.
It is plain enough that this husband often spoke of the business of Mrs. Drohen as “his,” and boasted of “his” success. But the evidence falls far short of proving “reputed ownership,” even if that doctrine obtained in the United States — which, however, is not the case.
For these reasons, I concur in affirming the decree.